DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0370915 A1 to Garden et al. in view of U.S. Pat. No. 10,423,674 B1 issued to Burriesci et al. and further in view of U.S. Pub. No. 2021/00056606 A1 to Achkir et al. and further in view of C.N. No. 10,789,210 A to Liu et al. 
As to claim 1, Garden teaches a method for cognitive enabled resource predictions comprising: 
receiving a request for a prediction of a future resource requirement (Consumer 702) (“...FIG. 7A shows an environment 700A in which the machine learning system 106 is trained at a first time to predict a number of instances of future orders of respective ones of the food items 204 predicted to be received during a defined period of time in the future for at least a service area. The environment 700A may be a sub environment of the environment 100. Consumers 702 may communicate with food item ordering systems 704 or physical supply locations 206 to order instances of food items 204. The food item ordering system 704 are processor-based systems storing instructions that, as a result of execution by processors of the ordering system 704, cause performance of one or more operations described herein. The executable instructions may comprise instructions for presenting a user interface which consumers 702 or workers at the physical supply locations 206 may interact with to place orders for food items 204. The user interface may be presentable via an internet browser or may be included in an application or program stored on a computing device of the consumer 702 (e.g., tablet computer or smartphone). The food item ordering systems 704 may include a communication interface for communicating over the network 104 with consumers 702, physical supply locations 206, and/or delivery vehicles 208. For instance, the food item ordering systems 704 may receive an order placed by a consumer 702 via the user interface and send a communication to a physical supply location 206 in the service area for the consumer 702 to fulfill the order for the food item 204. In some implementations, where the delivery vehicle 208 is an automated production vehicle equipped to prepare one or more food items 204 using robotics and automated equipment, the food item ordering systems 704 may send a communication over the network 104 to the delivery vehicle 208 instructing the automated systems thereof to prepare the food item 204 and deliver the prepared food item 204 to a customer specified location 218...The computational system 102 may obtain demand factor information 412 for training the machine learning system 106. The demand factor information 412 may include economic indicator information, event or activity information, and/or other information representing one or more factors attributed to affecting, predicting or being related to demand for the food items 204 in the service area. The demand factor information 412 obtained may correspond to one or more defined periods of time and service areas for the historical order information 708. As one example, for a historical use entry in the historical order information 708. corresponding to a time T1 and service area A1, demand factor information 412 for a time period including or before the time T1 for the service area A1 may be included in or associated with the historical food item order entry. The machine learning system 106 can therefore be trained to correlate new demand factor information with a number of instances of future orders for food items 204 that are predicted to be received during a defined period of time in the future for the service area. The machine learning system 106 is trained to predict, or otherwise produce an output 714 useable to predict, a number of instances of future orders of respective ones of the food items 204 that are predicted to be received during a future time period for a service area. The training of the machine learning system 106 is achieved by processing the food item order training data 710 comprising historical order information 708 and demand factor information 412. The computing system 102 may train the machine learning system 106 using one or more machine learning models provided or specified by the computing system 102, as described above with respect to FIG. 4A. Examples of such models include decision tree learning systems, support vector machine systems, artificial neural network systems, clustering systems, and Bayesian network system models...” paragraphs 0153/0157); 
classifying collected data based on the data structures (“...Sources 118 include sources of data regarding historical use of ingredients used thereof include physical supply locations (e.g., brick and mortar stores, restaurants, commissaries, dark kitchens, kiosks), online sellers, vending machines, and vehicles equipped to prepare and/or provide food products to consumers. The data regarding historical use of ingredients for food products may include order information regarding one or more orders placed by physical suppliers or for automated production delivery vehicles, such as an amount of food products ordered or an amount of one or more ingredients used to prepare the food product ordered. The sources may provide the data in response to each sale or as a result of accumulating data regarding a number of sales...Sources of data regarding supply of ingredients include farms, butchers and meat producers, and food processing entities (for obtaining cheese, flour, tortillas, etc.). The data regarding supply of ingredients includes supply information indicating an amount of ingredients supplied by the respective sources over periods of time. Supply information provided by farms may indicate one or more of the following: amounts of ingredients planted, amounts of ingredients harvested, attrition of planted ingredients, amounts of livestock born, attrition of livestock, and information regarding livestock sold to butchers and meat producers (e.g., age, weight, gender, health, quantity sold). Farms may provide other information for which associations may be created with supply data, including soil type, feed used for livestock, crop rotation information, chemicals used (e.g., pesticides, fungicides), occurrences of infestations, and types and amounts of farming equipment possessed for use in connection with farming operations (e.g., tractors and attachments thereto). The supply data provided by butchers and meat producers may indicate one or more of the following: information regarding livestock received (e.g., age, weight, gender, health, quantity purchased), equipment possessed (e.g., meat grinders, packaging devices, sausage stuffers), and information about meat products produced (e.g., types of products, quality of meat, wasted product, amounts of product produced, weights of packaged items). Food processing entities may process ingredients purchased from suppliers (e.g., farmers, wholesalers) to produce processed foods, such as cheese, flour, and bread. Supply information provided by food processing entities indicates one or more of the following: amounts and types of ingredients obtained to make food, equipment possessed, amounts and type of product produced using the ingredients obtained, and time taken to produce the product...In some implementations, equipment of the supply data sources 118 may be equipped or associated with sensing devices that measure production characteristics, such as an amount of a product produced by the equipment or an amount of ingredient used to produce the product. For instance, a tractor may include sensor devices or subsystems that detect an amount of produce produced relative to the area or distance travelled. Data collected by various sensor devices or subsystems may be aggregated and provided to the control subsystem 102 or other entity in the environment 100. Individual ones of the supply data sources 118 may provide the supply information on a periodic basis or in response to a request to provide the information...The environment 100 may include event data sources from which data may be obtained regarding marketing activities or public or private events in one or more geographic areas. Events are activities and events occurring at a scheduled time, date, and location for a designated purpose. Examples of event and activities include concerts, sporting events, political rallies, protests, theatrical events, holiday events (e.g., events celebrating New Year's Eve, Halloween, July 4th), conferences, and/or marketing sales or promotions programs. Sources for providing the data regarding event activities obtain data regarding the events and provide the data to the machine learning system 106 directly or indirectly. The event data sources may include hardware and software comprising one or more sets of instructions stored in memory that, as a result of execution by one or more processors, cause performance of operations described herein...” paragraphs 0073-0075); 
predicting the future resource requirement (Machine Learning System 106) (“...The machine learning system 106 or the computing system 102 may be trained as a result of least processing the training data 116 from the sources described herein. Training the machine learning system 106 may, in some instances, cause the machine learning system 106 or the computing system 102 to perform one or more operations described herein as a result of processing the training data 116. In at least some implementations, the trained machine learning system 106 or the computing system 102 generate predictive information 114 regarding conditions that will be present in the environment 100 at a future time or period of time. In some implementations, the output 110 may generate or modify a set of instructions stored in the computing system 102, which may be a set of executable instructions (e.g., program, application), or modifications to an existing set of executable instructions. In some implementations, the set of instructions may be part of the machine learning system 106 or the computational system 102. In some implementations, the set of instructions may correspond to an application or program separate from the machine learning system 106 or the computational system 102...The machine learning system 106 implements one or more machine learning models (e.g., machine learning algorithms) to generate the output 110 using the training data 116 provided. The one or more machine learning models implemented by the machine learning system 106 include regression machine learning models in which the output of a value is provided based on new information 112 received. Examples of regression machine learning models include linear regression, multivariate regression Least Absolute Selection Shrinkage Operator, logistic regression, random forest, learning vector quantization, support vector, k-nearest neighbor, and multivariate regression algorithms, by way of non-limiting example. The machine learning system 106 may implement multi-level or hierarchal approaches in which relationships between parameters in the training data 116 are determined in connection with generating the output 110--for example, Deep Learning models, machine learnings (e.g., Convolutional Neural Networks, Deep Neural Networks), and hierarchal Bayesian models. Those of ordinary skill in the art will appreciate that numerous machine learning models are applicable to generate the output 110 described herein without departing from the scope of the instant disclosure. The machine learning system 106 provides predictive information regarding one or more aspects of the environment 100 to facilitate a short, inside-out supply chain ("SIOSC") in which ingredients are collected at a source and processed in transit to optimize freshness and quality at the time of delivery. In an SIOSC, ingredients for the food items are grown and ready just-in-time to be loaded onto a transport vehicle for shipment. The transport vehicles are equipped with automated robotics for processing a specific set of ingredients into a product. For example, the automated robotics prepare and cook tomatoes, basil, garlic, and onions into a tomato sauce during transit from the farm to another location. The transport vehicles are also equipped with environmental controlled storage (controlling for, e.g., temperature, moisture, light) to optimize the ripeness of the ingredients at destination delivery. The ingredients and/or product produced in the transport vehicle may be transferred to a delivery vehicle, which may prepare and deliver food items in transit to one or more destinations. Using preparation and delivery of a pizza as an example, the autonomous robotics in the delivery vehicle may slice pepperoni, toss a crust, place the requisite ingredients on the crust, and cook the pizza so that the pizza is ready as the delivery vehicle arrives at the delivery destination. In some implementations, the transit vehicle and delivery vehicle may be the same vehicle. In some implementations, there may be more than one transport vehicle....” paragraphs 0084-0086/0113-0117); and 
providing notifications (a notification to be presented instructing performance of a task) (“...The method 1000 includes scheduling 1016 from planting to delivery, of the one or more ingredients 202 for the one or more prepared food items 204. Scheduling includes identifying dates on which specific events related to the one or more ingredients 202 should occur and storing, in memory, data that indicates the dates. The computing system 102, for the dates specified in memory, may provide a communication to an ingredient provider 212 computing device causing a notification to be presented instructing performance of a task. For instance, the notification may instruct an appropriate farmer for the ingredient provider 212 to plant a specified amount of seeds for a particular ingredient 202 on a certain date. Scheduling may include storing data specifying dates and events for one or more of the ingredients, the events including one or more of: planting seeds and/or plant starts for one or more ingredients 202; harvesting one or more ingredients, postharvest processes to be performed on one or more ingredients 202; loading one or more ingredients 202 onto transport vehicles 214; estimated arrival to a service area; offloading of one or more ingredients 202, and other events related to the ingredients 202 described herein. Scheduling 1016 may include determining amounts of the seeds or plant starts to be planted, amounts of crops to be harvested, amounts of crops for post-harvest processing, amounts of the ingredients 202 to be pre-processed, amounts of the ingredients 202 to be delivered...” paragraph 0185).  
Garden is silent with reference to loading data structures based on the received request,
blockchain based resource predictions and 
adjusting a priority of the future resource requirement based on the priority being identified via a map.
 Burriesci loading data structures (Tables) based on the received request (“...The process 500 also includes loading a table from a table database based on the received request (block 506). The data tables of the table database may be generated using a predictive model and based on browsing session history data stored in a browsing sessions history database. The data tables are indexed based on a document object model position for a corresponding content item slot and a URL for the corresponding page pair and/or the document object model position for a corresponding content item slot and a publisher ID pair. Other indexes for the data tables may be used as well. Thus, loading a table from the table database may include selecting a table based on the URL and/or publisher identifier for the resource for which the content item is to be served...The process 500 includes determining a set of one or more predicted subsequent content item slots based on the loaded table (block 508). The loaded data table or other data structure is indexed by an indexing value that can include a document object model position of the first content item slot and a uniform resource locator of the resource for the initial content item request (e.g., the indexing value may be [DOM_position, URL]). In other implementations, the indexing value can include a document object model position of the first content item slot and an identifier for the publisher (e.g., [DOM_position, Publisher_ID]). The document object model position of the first content item slot is received as part of the request and is used, in conjunction with a URL of publisher identifier that are also included in the request, to identify the corresponding data in the data table. The data for the data table includes data indicative of the likelihood of co-occurrences of subsequent content item slots with the first content item slot for the given URL or publisher identifier. That is, based on previously received browsing session history and/or page view data, a predictive model is used to calculate a numerical value for the likelihood of the co-occurrence of a given subsequent content item slot of the previously received browsing session history and/or page view data when the first content item slot is present. Thus, the data includes a percentage and/or numerical value indicative of the probability of a corresponding content item slot occurring with the indexed document object model positioned content item slot. The numerical value indicative of the probability may have a numerical value between 0 and 1, inclusive...” Col. 22 Ln. 50-65, Col. 23 Ln. 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden with the teaching of Burriesci because the teaching of Burriesci would improve the system of Garden by providing a technique of getting data structure of a database ready for processing or execution.
Achkir teaches blockchain (Blockchain Network 160) based resource predictions (Predictive Service 180) (“...The disclosed technology addresses the need in the art for utilizing blockchain technology to predict and display the lifetime of a product resold by certified vendors during resale. It utilizes an approach where data analytics based on a product's telemetry data can monitor and more accurately predict the remaining lifetime of the product, making the resale process trustworthy, decentralized, and visible to every end user on the blockchain. In some embodiments, the data analytics can be based on methodologies programmed within one or more smart contracts with intelligence, such as a smart contract service that applies to the blockchain system. Previously available blockchain systems do not employ abilities to track products beyond mere custody information and generally initiating payments between parties...Blockchain network 160 can also include predictive service 180, which can analyze telemetry data from the product that's been stored within blockchain ledger 150. The telemetry data can be analyzed according to one or more models 182 to determine the product's remaining lifetime, such as models that determine the remaining lifetime based on the product's power consumption, usage over a period of time (e.g., used only 60% of the year), the product's load, etc. This telemetry can be collected once the product turned on as well as during its chain of custody. As soon as the product is turned on, for example, telemetry can begin to append information to the blockchain ledger 150 as part of the product history (e.g., the blockchain can monitor product performance and history on a real time or near real time basis). The data analytics associated with the prediction can be passed to the user interface 170 for viewing in response to a query about the product. The amount of information displayed about the product history can be adjusted based on the type of information and the person viewing it (e.g., the end user can view more information than the vendor)... At T3, the product has been resold by customer A to customer B. At this point, block 370 can be appended to the blockchain ledger 320 that includes customer B's information 372, the product's telemetry data 376 at time 374 (e.g., T3), and the remaining product lifetime 378 (80%). In this way, if a potential customer wishes to purchase the product on a used basis, the potential customer can easily view and determine how well the product is working and how long, which can enable them to make an informed determination about whether the product will meet their needs. The remaining product lifetime can be based on predictive analytics based on telemetry data related to product history and historical performance, component traceability, and other analytics. In some embodiments, the predictive analytics can be included within one or more smart contracts with intelligence that is applied to the blockchain system...” paragraph 0012/0019/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden and Burriesci with the teaching of Achkir because the teaching of Achkir would improve the system of Garden and Burriesci by providing block-chain that helps reduce risk, stamps out fraud and brings transparency in a scalable way for myriad uses.
Liu teaches adjusting a priority of the future resource requirement based on the priority being identified via a map (a control processing module for allocation crops to each monitoring region by combining detection result of the component detecting device and prediction result of the weather prediction module and comparing with the reference database, for establishing model establishing module of crop distribution in estimating total region according to the estimated total REGION MAP and distributing each monitoring area) (“...A regional agricultural production prediction system, which is used for detecting an optimal production condition of each monitoring region in prediction total region, wherein the regional agriculture production prediction system comprising: a component detecting device mounted in each detecting regions and used for detecting soil quality; a weather prediction module for obtaining current year weather of prediction total region, a reference database for storing various crop-growing soil condition and weather condition, a control processing module for allocation crops to each monitoring region by combining detection result of the component detecting device and prediction result of the weather prediction module and comparing with the reference database, for establishing model establishing module of crop distribution in estimating total region according to the estimated total region map and distributing each monitoring area; the control processing module is respectively connected with each component detecting device, weather prediction module, a reference database and a model building module...” claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden, Burriesci and Achkir with the teaching of Liu because the teaching of Liu would improve the system of Garden, Burriesci and Achkir by providing a crop planting distribution based the region, soil and weather conditions.

As to claims 8 and 15, see the rejection of claim 1 above, expect for oP201809023US01Page 30 of 33ne or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage media.
Garden teaches oP201809023US01Page 30 of 33ne or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage media.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0370915 A1 to Garden et al. in view of U.S. Pat. No. 10,423,674 B1 issued to Burriesci et al. and further in view of U.S. Pub. No. 2021/00056606 A1 to Achkir et al. and further in view of U.S. Pub. No. 2019/0050948 A1 Perry et al

As to claim 1, Garden teaches a method for cognitive enabled resource predictions comprising: 
receiving a request for a prediction of a future resource requirement (Consumer 702) (“...FIG. 7A shows an environment 700A in which the machine learning system 106 is trained at a first time to predict a number of instances of future orders of respective ones of the food items 204 predicted to be received during a defined period of time in the future for at least a service area. The environment 700A may be a sub environment of the environment 100. Consumers 702 may communicate with food item ordering systems 704 or physical supply locations 206 to order instances of food items 204. The food item ordering system 704 are processor-based systems storing instructions that, as a result of execution by processors of the ordering system 704, cause performance of one or more operations described herein. The executable instructions may comprise instructions for presenting a user interface which consumers 702 or workers at the physical supply locations 206 may interact with to place orders for food items 204. The user interface may be presentable via an internet browser or may be included in an application or program stored on a computing device of the consumer 702 (e.g., tablet computer or smartphone). The food item ordering systems 704 may include a communication interface for communicating over the network 104 with consumers 702, physical supply locations 206, and/or delivery vehicles 208. For instance, the food item ordering systems 704 may receive an order placed by a consumer 702 via the user interface and send a communication to a physical supply location 206 in the service area for the consumer 702 to fulfill the order for the food item 204. In some implementations, where the delivery vehicle 208 is an automated production vehicle equipped to prepare one or more food items 204 using robotics and automated equipment, the food item ordering systems 704 may send a communication over the network 104 to the delivery vehicle 208 instructing the automated systems thereof to prepare the food item 204 and deliver the prepared food item 204 to a customer specified location 218...The computational system 102 may obtain demand factor information 412 for training the machine learning system 106. The demand factor information 412 may include economic indicator information, event or activity information, and/or other information representing one or more factors attributed to affecting, predicting or being related to demand for the food items 204 in the service area. The demand factor information 412 obtained may correspond to one or more defined periods of time and service areas for the historical order information 708. As one example, for a historical use entry in the historical order information 708. corresponding to a time T1 and service area A1, demand factor information 412 for a time period including or before the time T1 for the service area A1 may be included in or associated with the historical food item order entry. The machine learning system 106 can therefore be trained to correlate new demand factor information with a number of instances of future orders for food items 204 that are predicted to be received during a defined period of time in the future for the service area. The machine learning system 106 is trained to predict, or otherwise produce an output 714 useable to predict, a number of instances of future orders of respective ones of the food items 204 that are predicted to be received during a future time period for a service area. The training of the machine learning system 106 is achieved by processing the food item order training data 710 comprising historical order information 708 and demand factor information 412. The computing system 102 may train the machine learning system 106 using one or more machine learning models provided or specified by the computing system 102, as described above with respect to FIG. 4A. Examples of such models include decision tree learning systems, support vector machine systems, artificial neural network systems, clustering systems, and Bayesian network system models...” paragraphs 0153/0157); 
classifying collected data based on the data structures (“...Sources 118 include sources of data regarding historical use of ingredients used thereof include physical supply locations (e.g., brick and mortar stores, restaurants, commissaries, dark kitchens, kiosks), online sellers, vending machines, and vehicles equipped to prepare and/or provide food products to consumers. The data regarding historical use of ingredients for food products may include order information regarding one or more orders placed by physical suppliers or for automated production delivery vehicles, such as an amount of food products ordered or an amount of one or more ingredients used to prepare the food product ordered. The sources may provide the data in response to each sale or as a result of accumulating data regarding a number of sales...Sources of data regarding supply of ingredients include farms, butchers and meat producers, and food processing entities (for obtaining cheese, flour, tortillas, etc.). The data regarding supply of ingredients includes supply information indicating an amount of ingredients supplied by the respective sources over periods of time. Supply information provided by farms may indicate one or more of the following: amounts of ingredients planted, amounts of ingredients harvested, attrition of planted ingredients, amounts of livestock born, attrition of livestock, and information regarding livestock sold to butchers and meat producers (e.g., age, weight, gender, health, quantity sold). Farms may provide other information for which associations may be created with supply data, including soil type, feed used for livestock, crop rotation information, chemicals used (e.g., pesticides, fungicides), occurrences of infestations, and types and amounts of farming equipment possessed for use in connection with farming operations (e.g., tractors and attachments thereto). The supply data provided by butchers and meat producers may indicate one or more of the following: information regarding livestock received (e.g., age, weight, gender, health, quantity purchased), equipment possessed (e.g., meat grinders, packaging devices, sausage stuffers), and information about meat products produced (e.g., types of products, quality of meat, wasted product, amounts of product produced, weights of packaged items). Food processing entities may process ingredients purchased from suppliers (e.g., farmers, wholesalers) to produce processed foods, such as cheese, flour, and bread. Supply information provided by food processing entities indicates one or more of the following: amounts and types of ingredients obtained to make food, equipment possessed, amounts and type of product produced using the ingredients obtained, and time taken to produce the product...In some implementations, equipment of the supply data sources 118 may be equipped or associated with sensing devices that measure production characteristics, such as an amount of a product produced by the equipment or an amount of ingredient used to produce the product. For instance, a tractor may include sensor devices or subsystems that detect an amount of produce produced relative to the area or distance travelled. Data collected by various sensor devices or subsystems may be aggregated and provided to the control subsystem 102 or other entity in the environment 100. Individual ones of the supply data sources 118 may provide the supply information on a periodic basis or in response to a request to provide the information...The environment 100 may include event data sources from which data may be obtained regarding marketing activities or public or private events in one or more geographic areas. Events are activities and events occurring at a scheduled time, date, and location for a designated purpose. Examples of event and activities include concerts, sporting events, political rallies, protests, theatrical events, holiday events (e.g., events celebrating New Year's Eve, Halloween, July 4th), conferences, and/or marketing sales or promotions programs. Sources for providing the data regarding event activities obtain data regarding the events and provide the data to the machine learning system 106 directly or indirectly. The event data sources may include hardware and software comprising one or more sets of instructions stored in memory that, as a result of execution by one or more processors, cause performance of operations described herein...” paragraphs 0073-0075); 
predicting the future resource requirement (Machine Learning System 106) (“...The machine learning system 106 or the computing system 102 may be trained as a result of least processing the training data 116 from the sources described herein. Training the machine learning system 106 may, in some instances, cause the machine learning system 106 or the computing system 102 to perform one or more operations described herein as a result of processing the training data 116. In at least some implementations, the trained machine learning system 106 or the computing system 102 generate predictive information 114 regarding conditions that will be present in the environment 100 at a future time or period of time. In some implementations, the output 110 may generate or modify a set of instructions stored in the computing system 102, which may be a set of executable instructions (e.g., program, application), or modifications to an existing set of executable instructions. In some implementations, the set of instructions may be part of the machine learning system 106 or the computational system 102. In some implementations, the set of instructions may correspond to an application or program separate from the machine learning system 106 or the computational system 102...The machine learning system 106 implements one or more machine learning models (e.g., machine learning algorithms) to generate the output 110 using the training data 116 provided. The one or more machine learning models implemented by the machine learning system 106 include regression machine learning models in which the output of a value is provided based on new information 112 received. Examples of regression machine learning models include linear regression, multivariate regression Least Absolute Selection Shrinkage Operator, logistic regression, random forest, learning vector quantization, support vector, k-nearest neighbor, and multivariate regression algorithms, by way of non-limiting example. The machine learning system 106 may implement multi-level or hierarchal approaches in which relationships between parameters in the training data 116 are determined in connection with generating the output 110--for example, Deep Learning models, machine learnings (e.g., Convolutional Neural Networks, Deep Neural Networks), and hierarchal Bayesian models. Those of ordinary skill in the art will appreciate that numerous machine learning models are applicable to generate the output 110 described herein without departing from the scope of the instant disclosure. The machine learning system 106 provides predictive information regarding one or more aspects of the environment 100 to facilitate a short, inside-out supply chain ("SIOSC") in which ingredients are collected at a source and processed in transit to optimize freshness and quality at the time of delivery. In an SIOSC, ingredients for the food items are grown and ready just-in-time to be loaded onto a transport vehicle for shipment. The transport vehicles are equipped with automated robotics for processing a specific set of ingredients into a product. For example, the automated robotics prepare and cook tomatoes, basil, garlic, and onions into a tomato sauce during transit from the farm to another location. The transport vehicles are also equipped with environmental controlled storage (controlling for, e.g., temperature, moisture, light) to optimize the ripeness of the ingredients at destination delivery. The ingredients and/or product produced in the transport vehicle may be transferred to a delivery vehicle, which may prepare and deliver food items in transit to one or more destinations. Using preparation and delivery of a pizza as an example, the autonomous robotics in the delivery vehicle may slice pepperoni, toss a crust, place the requisite ingredients on the crust, and cook the pizza so that the pizza is ready as the delivery vehicle arrives at the delivery destination. In some implementations, the transit vehicle and delivery vehicle may be the same vehicle. In some implementations, there may be more than one transport vehicle....” paragraphs 0084-0086/0113-0117); and 
providing notifications (a notification to be presented instructing performance of a task) (“...The method 1000 includes scheduling 1016 from planting to delivery, of the one or more ingredients 202 for the one or more prepared food items 204. Scheduling includes identifying dates on which specific events related to the one or more ingredients 202 should occur and storing, in memory, data that indicates the dates. The computing system 102, for the dates specified in memory, may provide a communication to an ingredient provider 212 computing device causing a notification to be presented instructing performance of a task. For instance, the notification may instruct an appropriate farmer for the ingredient provider 212 to plant a specified amount of seeds for a particular ingredient 202 on a certain date. Scheduling may include storing data specifying dates and events for one or more of the ingredients, the events including one or more of: planting seeds and/or plant starts for one or more ingredients 202; harvesting one or more ingredients, postharvest processes to be performed on one or more ingredients 202; loading one or more ingredients 202 onto transport vehicles 214; estimated arrival to a service area; offloading of one or more ingredients 202, and other events related to the ingredients 202 described herein. Scheduling 1016 may include determining amounts of the seeds or plant starts to be planted, amounts of crops to be harvested, amounts of crops for post-harvest processing, amounts of the ingredients 202 to be pre-processed, amounts of the ingredients 202 to be delivered...” paragraph 0185).  
Garden is silent with reference to loading data structures based on the received request,
blockchain based resource predictions and 
adjusting a priority of the future resource requirement based on the priority being identified via a map.
 Burriesci loading data structures (Tables) based on the received request (“...The process 500 also includes loading a table from a table database based on the received request (block 506). The data tables of the table database may be generated using a predictive model and based on browsing session history data stored in a browsing sessions history database. The data tables are indexed based on a document object model position for a corresponding content item slot and a URL for the corresponding page pair and/or the document object model position for a corresponding content item slot and a publisher ID pair. Other indexes for the data tables may be used as well. Thus, loading a table from the table database may include selecting a table based on the URL and/or publisher identifier for the resource for which the content item is to be served...The process 500 includes determining a set of one or more predicted subsequent content item slots based on the loaded table (block 508). The loaded data table or other data structure is indexed by an indexing value that can include a document object model position of the first content item slot and a uniform resource locator of the resource for the initial content item request (e.g., the indexing value may be [DOM_position, URL]). In other implementations, the indexing value can include a document object model position of the first content item slot and an identifier for the publisher (e.g., [DOM_position, Publisher_ID]). The document object model position of the first content item slot is received as part of the request and is used, in conjunction with a URL of publisher identifier that are also included in the request, to identify the corresponding data in the data table. The data for the data table includes data indicative of the likelihood of co-occurrences of subsequent content item slots with the first content item slot for the given URL or publisher identifier. That is, based on previously received browsing session history and/or page view data, a predictive model is used to calculate a numerical value for the likelihood of the co-occurrence of a given subsequent content item slot of the previously received browsing session history and/or page view data when the first content item slot is present. Thus, the data includes a percentage and/or numerical value indicative of the probability of a corresponding content item slot occurring with the indexed document object model positioned content item slot. The numerical value indicative of the probability may have a numerical value between 0 and 1, inclusive...” Col. 22 Ln. 50-65, Col. 23 Ln. 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden with the teaching of Burriesci because the teaching of Burriesci would improve the system of Garden by providing a technique of getting data structure of a database ready for processing or execution.
Achkir teaches blockchain (Blockchain Network 160) based resource predictions (Predictive Service 180) (“...The disclosed technology addresses the need in the art for utilizing blockchain technology to predict and display the lifetime of a product resold by certified vendors during resale. It utilizes an approach where data analytics based on a product's telemetry data can monitor and more accurately predict the remaining lifetime of the product, making the resale process trustworthy, decentralized, and visible to every end user on the blockchain. In some embodiments, the data analytics can be based on methodologies programmed within one or more smart contracts with intelligence, such as a smart contract service that applies to the blockchain system. Previously available blockchain systems do not employ abilities to track products beyond mere custody information and generally initiating payments between parties...Blockchain network 160 can also include predictive service 180, which can analyze telemetry data from the product that's been stored within blockchain ledger 150. The telemetry data can be analyzed according to one or more models 182 to determine the product's remaining lifetime, such as models that determine the remaining lifetime based on the product's power consumption, usage over a period of time (e.g., used only 60% of the year), the product's load, etc. This telemetry can be collected once the product turned on as well as during its chain of custody. As soon as the product is turned on, for example, telemetry can begin to append information to the blockchain ledger 150 as part of the product history (e.g., the blockchain can monitor product performance and history on a real time or near real time basis). The data analytics associated with the prediction can be passed to the user interface 170 for viewing in response to a query about the product. The amount of information displayed about the product history can be adjusted based on the type of information and the person viewing it (e.g., the end user can view more information than the vendor)... At T3, the product has been resold by customer A to customer B. At this point, block 370 can be appended to the blockchain ledger 320 that includes customer B's information 372, the product's telemetry data 376 at time 374 (e.g., T3), and the remaining product lifetime 378 (80%). In this way, if a potential customer wishes to purchase the product on a used basis, the potential customer can easily view and determine how well the product is working and how long, which can enable them to make an informed determination about whether the product will meet their needs. The remaining product lifetime can be based on predictive analytics based on telemetry data related to product history and historical performance, component traceability, and other analytics. In some embodiments, the predictive analytics can be included within one or more smart contracts with intelligence that is applied to the blockchain system...” paragraph 0012/0019/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden and Burriesci with the teaching of Achkir because the teaching of Achkir would improve the system of Garden and Burriesci by providing block-chain that helps reduce risk, stamps out fraud and brings transparency in a scalable way for myriad uses.
Perry teaches adjusting a priority of the future resource requirement based on the priority being identified via a map (Geographic Database 135) (“...The geographic database 135 stores and maintains data describing geographic characteristics of portions of land (such as fields, plots, sub-portions of the same, and the like) that may impact crop production. As used herein, a “portion of land” refers to any amount of land in any shape or size. For instance, a “portion of land” can refer to a grower's entire property, a field, a plot of land, a planting region, a zone or management zone, and the like. Likewise, a portion of land can include one or more “sub-portions” of land, which refers to a subset of the portion of land of any shape or size. Various types and formats of data may be stored in the geographic database 135 for access by the other components of the crop prediction system 125, on which to perform one or more machine learning operations in order to train a crop prediction model, to predict a crop production for a portion of land, and to identify a set of farming operations that optimize crop production. The geographic database 135 can be organized in any suitable format. For example, data, including geo-referenced data, may be stored as flat files, columnar storage, binary format, etc. which may be accessed via relational databases, columnar databases, NoSQL stores, horizontally scaled databases, etc. The geographic database 135 is further discussed in conjunction with FIG. 2...The crop prediction engine 155 trains and applies crop prediction models by performing one or more machine learning operations to determine predictions for crop production and corresponding sets of farming operations that result in the predicted crop production. The crop prediction engine 155 can request data from the various external data sources described herein for storage within the geographic database 135 and the agricultural database 140, and can perform the machine learning operations on the stored data. For example, the crop prediction engine 155 can apply a Bayesian network to information describing plots of land within 500 meters of a body of water and corresponding rice production in order to train a crop prediction model that maps proximity to water to rice production. The crop prediction engine 155 can also receive requests, for instance from a grower client device 102 or a broker device 104, to predict a crop production for a particular plot of land, a particular crop, and a particular set of farming operations. In addition to predicting the requested crop production, the crop prediction engine 155 can also identify a modified set of farming operations or an alternative crop that will optimize crop production. Likewise, a grower can simply identify a portion of land and request a set of farming operations to perform (including an identification of a type or variety of crop to plant) to optimize crop production, and the crop prediction engine 155 can apply one or more trained crop prediction models to information associated with the identified portion of land to identify the set of farming operations that optimizes crop production. The crop prediction engine 155 is described further in conjunction with FIG. 5...”  paragraphs 0080/0081/0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden, Burriesci and Achkir with the teaching of Perry because the teaching of Perry would improve the system of Garden, Burriesci and Achkir by providing a crop planting distribution based the region, soil and weather conditions.

 As to claim 2, Garden teaches the method of claim 1, wherein the received request includes a request made by a resource producer, a party to a transaction, a stakeholder, a subscriber or a consumer (Consumer 702) (“...FIG. 7A shows an environment 700A in which the machine learning system 106 is trained at a first time to predict a number of instances of future orders of respective ones of the food items 204 predicted to be received during a defined period of time in the future for at least a service area. The environment 700A may be a sub environment of the environment 100. Consumers 702 may communicate with food item ordering systems 704 or physical supply locations 206 to order instances of food items 204. The food item ordering system 704 are processor-based systems storing instructions that, as a result of execution by processors of the ordering system 704, cause performance of one or more operations described herein. The executable instructions may comprise instructions for presenting a user interface which consumers 702 or workers at the physical supply locations 206 may interact with to place orders for food items 204. The user interface may be presentable via an internet browser or may be included in an application or program stored on a computing device of the consumer 702 (e.g., tablet computer or smartphone). The food item ordering systems 704 may include a communication interface for communicating over the network 104 with consumers 702, physical supply locations 206, and/or delivery vehicles 208. For instance, the food item ordering systems 704 may receive an order placed by a consumer 702 via the user interface and send a communication to a physical supply location 206 in the service area for the consumer 702 to fulfill the order for the food item 204. In some implementations, where the delivery vehicle 208 is an automated production vehicle equipped to prepare one or more food items 204 using robotics and automated equipment, the food item ordering systems 704 may send a communication over the network 104 to the delivery vehicle 208 instructing the automated systems thereof to prepare the food item 204 and deliver the prepared food item 204 to a customer specified location 218...” paragraph 0153).  

As to claim 3, Garden teaches the method of claim 1, wherein the data structures are associated with a request made by a resource producer, a party to a transaction, a stakeholder, a subscriber or a consumer, wherein the data structure relates to a status of a crop or a status of a product at a manufacturing plant (“...Sources 118 include sources of data regarding historical use of ingredients used thereof include physical supply locations (e.g., brick and mortar stores, restaurants, commissaries, dark kitchens, kiosks), online sellers, vending machines, and vehicles equipped to prepare and/or provide food products to consumers. The data regarding historical use of ingredients for food products may include order information regarding one or more orders placed by physical suppliers or for automated production delivery vehicles, such as an amount of food products ordered or an amount of one or more ingredients used to prepare the food product ordered. The sources may provide the data in response to each sale or as a result of accumulating data regarding a number of sales...Sources of data regarding supply of ingredients include farms, butchers and meat producers, and food processing entities (for obtaining cheese, flour, tortillas, etc.). The data regarding supply of ingredients includes supply information indicating an amount of ingredients supplied by the respective sources over periods of time. Supply information provided by farms may indicate one or more of the following: amounts of ingredients planted, amounts of ingredients harvested, attrition of planted ingredients, amounts of livestock born, attrition of livestock, and information regarding livestock sold to butchers and meat producers (e.g., age, weight, gender, health, quantity sold). Farms may provide other information for which associations may be created with supply data, including soil type, feed used for livestock, crop rotation information, chemicals used (e.g., pesticides, fungicides), occurrences of infestations, and types and amounts of farming equipment possessed for use in connection with farming operations (e.g., tractors and attachments thereto). The supply data provided by butchers and meat producers may indicate one or more of the following: information regarding livestock received (e.g., age, weight, gender, health, quantity purchased), equipment possessed (e.g., meat grinders, packaging devices, sausage stuffers), and information about meat products produced (e.g., types of products, quality of meat, wasted product, amounts of product produced, weights of packaged items). Food processing entities may process ingredients purchased from suppliers (e.g., farmers, wholesalers) to produce processed foods, such as cheese, flour, and bread. Supply information provided by food processing entities indicates one or more of the following: amounts and types of ingredients obtained to make food, equipment possessed, amounts and type of product produced using the ingredients obtained, and time taken to produce the product...In some implementations, equipment of the supply data sources 118 may be equipped or associated with sensing devices that measure production characteristics, such as an amount of a product produced by the equipment or an amount of ingredient used to produce the product. For instance, a tractor may include sensor devices or subsystems that detect an amount of produce produced relative to the area or distance travelled. Data collected by various sensor devices or subsystems may be aggregated and provided to the control subsystem 102 or other entity in the environment 100. Individual ones of the supply data sources 118 may provide the supply information on a periodic basis or in response to a request to provide the information...The environment 100 may include event data sources from which data may be obtained regarding marketing activities or public or private events in one or more geographic areas. Events are activities and events occurring at a scheduled time, date, and location for a designated purpose. Examples of event and activities include concerts, sporting events, political rallies, protests, theatrical events, holiday events (e.g., events celebrating New Year's Eve, Halloween, July 4th), conferences, and/or marketing sales or promotions programs. Sources for providing the data regarding event activities obtain data regarding the events and provide the data to the machine learning system 106 directly or indirectly. The event data sources may include hardware and software comprising one or more sets of instructions stored in memory that, as a result of execution by one or more processors, cause performance of operations described herein...” paragraphs 0073-0075).  

As to claim 5, Garden teaches the method of claim 1, wherein the predicted future resource requirement includes an estimated outcome of a timing outcome and a quality of a crop (“...At various points during the aforementioned SIOSC, training data 116 is provided to train the machine learning system 106 regarding scheduling, transport, preparation, harvesting, growing, and other aspects of the environment 100. As a result of this machine learning SIOSC, the ingredients go from farm to customer in a much shorter period of time than it typically takes in a national or regional distribution chain. The ingredients are picked so that they will be optimally ripe when used to prepare a food item and food wastage is reduced. The machine learning aspects disclosed herein predict or forecast supply need of a food provider based on numerous factors and provide predictive information to entities in the environment 100 related to, e.g., scheduling, growing, transporting, and preparing the ingredients. This reduces the time and distance between the farm and customer's mouth, eliminates warehousing, reduces packaging and food waste, and improves freshness and quality of the food using machine learning to guide the process. Those of ordinary skill in the art will appreciate these and other benefits resulting from the systems and method disclosed herein....” paragraph 0086). 

As to claim 6, Garden teaches the method of claim 1, wherein the adjusted priority is transmitted to a plurality of parties that have an interest in receiving information relating to the prediction of a future resource requirement (Scheduling 1016) (“...The method 1000 includes scheduling 1016 from planting to delivery, of the one or more ingredients 202 for the one or more prepared food items 204. Scheduling includes identifying dates on which specific events related to the one or more ingredients 202 should occur and storing, in memory, data that indicates the dates. The computing system 102, for the dates specified in memory, may provide a communication to an ingredient provider 212 computing device causing a notification to be presented instructing performance of a task. For instance, the notification may instruct an appropriate farmer for the ingredient provider 212 to plant a specified amount of seeds for a particular ingredient 202 on a certain date. Scheduling may include storing data specifying dates and events for one or more of the ingredients, the events including one or more of: planting seeds and/or plant starts for one or more ingredients 202; harvesting one or more ingredients, postharvest processes to be performed on one or more ingredients 202; loading one or more ingredients 202 onto transport vehicles 214; estimated arrival to a service area; offloading of one or more ingredients 202, and other events related to the ingredients 202 described herein. Scheduling 1016 may include determining amounts of the seeds or plant starts to be planted, amounts of crops to be harvested, amounts of crops for post-harvest processing, amounts of the ingredients 202 to be pre-processed, amounts of the ingredients 202 to be delivered...” paragraph 0185).  

As to claim 7, Garden teaches the method of claim 1, wherein the notifications are transmitted to a resource producer, a party to the transaction, a stakeholder, a subscriber or a consumer (a notification to be presented instructing performance of a task) (“...The method 1000 includes scheduling 1016 from planting to delivery, of the one or more ingredients 202 for the one or more prepared food items 204. Scheduling includes identifying dates on which specific events related to the one or more ingredients 202 should occur and storing, in memory, data that indicates the dates. The computing system 102, for the dates specified in memory, may provide a communication to an ingredient provider 212 computing device causing a notification to be presented instructing performance of a task. For instance, the notification may instruct an appropriate farmer for the ingredient provider 212 to plant a specified amount of seeds for a particular ingredient 202 on a certain date. Scheduling may include storing data specifying dates and events for one or more of the ingredients, the events including one or more of: planting seeds and/or plant starts for one or more ingredients 202; harvesting one or more ingredients, postharvest processes to be performed on one or more ingredients 202; loading one or more ingredients 202 onto transport vehicles 214; estimated arrival to a service area; offloading of one or more ingredients 202, and other events related to the ingredients 202 described herein. Scheduling 1016 may include determining amounts of the seeds or plant starts to be planted, amounts of crops to be harvested, amounts of crops for post-harvest processing, amounts of the ingredients 202 to be pre-processed, amounts of the ingredients 202 to be delivered...” paragraph 0185).  

As to claims 8 and 15, see the rejection of claim 1 above, expect for oP201809023US01Page 30 of 33ne or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage media.
Garden teaches oP201809023US01Page 30 of 33ne or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage media.

As to claims 9, 10, and 12-14, see the rejection of claims 2, 3 and 5-7 respectively.

As to claims 16, 17, 19 and 20, see the rejection of claims 2, 3, 5 and 6 respectively.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0370915 A1 to Garden et al. in view of U.S. Pat. No. 10,423,674 B1 issued to Burriesci et al. and further in view of U.S. Pub. No. 2021/00056606 A1 to Achkir et al. and further in view of U.S. Pub. No. 2019/0050948 A1 Perry et al as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2019/0137987 A1 to Cella et al.

As to claim 4, Garden as modified by Burriesci, Achkir and Perry teaches the method of claim 1, however it is silent with reference to wherein classifying the collected data includes classifying a plurality of data collected from an application programming interface (API) using a static classifier or a dynamic classifier.  
Cella teaches wherein classifying the collected data includes classifying a plurality of data collected from an application programming interface (API) (supporting technology components, services, processes, modules, applications and interfaces) using a static classifier or a dynamic classifier (a classification system/automatically organizing) (“...In embodiments, such methods and systems for data collection in an industrial environment can include one or more data collectors, e.g., arranged in a cooperative group or "swarm" of data collectors, that collect and organize data in conjunction with a data pool in communication with a computing system, as well as supporting technology components, services, processes, modules, applications and interfaces, for managing the data collection (collectively referred to in some cases as a data collection system 12004). Examples of such components include, but are not limited to, a model-based expert system, a rule-based expert system, an expert system using artificial intelligence (such as a machine learning system, which may include a neural net expert system, a self-organizing map system, a human-supervised machine learning system, a state determination system, a classification system, or other artificial intelligence system), or various hybrids or combinations of any of the above. References to a self-organizing method or system should be understood to encompass utilization of any one of the foregoing or suitable combinations, except where context indicates otherwise...The present disclosure describes a method for data collection in an industrial environment having self-organization functionality, the method according to one disclosed non-limiting embodiment of the present disclosure can include analyzing a plurality of sensor inputs, sampling data received from the sensor inputs, and self-organizing at least one of (i) a storage operation of the data, (ii) a collection operation of sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs, wherein the storage operation includes storing the data in a local database, summarizing the data over a given time period to reduce a size of the data, storing the data in a local database, and automatically organizing at least one parameter of the database utilizing machine learning, wherein the organizing is based at least in part on receiving information regarding at least one of an accuracy of classification and an accuracy of prediction of an external machine learning system that uses data from the database...” paragraphs 0796/0831).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Garden, Burriesci, Achkir and Perry with the teaching of Cella because the teaching of Cella would improve the system of Garden, Burriesci, Achkir and Perry by providing a technique of arranging or organizing data in a database to allow for better access and understanding.

As to claims 11 and 18, see the rejection of claim 4 above.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
U.S. Pub. No. 2019/0108631 A1 to Riley et al. and directed to a predicted model for improving accuracy of estimated crop yields for geographic regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES E ANYA/Primary Examiner, Art Unit 2194